Citation Nr: 0806577	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
neuropsychiatric disorder.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The veteran had active military service from April 1978 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in June 2007, but failed to report and did 
not request that the hearing be rescheduled.  As such, the 
Board believes all due process requirements were met with 
regard to his hearing request.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1993 RO rating decision denied the 
veteran's claim for entitlement to service connection for a 
neuropsychiatric disorder on the basis that there was no 
evidence of treatment in service for a neuropsychiatric 
disorder or within one year of discharge and no evidence of a 
currently diagnosed neurospychiatric disorder related to 
service.  The veteran was notified in writing of the RO's 
determination and did not appeal.

2.  In January and April 1995 and April 1996 rating 
decisions, the RO declined to find that new and material 
evidence was received to reopen the previously denied claim 
for service connection for a neuropsychiatric disorder.  The 
veteran was notified in writing of the RO's determinations 
and did not appeal.

3.  The evidence added to the record since the April 1996 
rating decision that declined to find that new and material 
evidence was received to reopen the previously denied claim 
for service connection for a neuropsychiatric disorder is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a neuropyschiatric disorder.

4.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
neck disorder is related to the veteran's period of active 
military service.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that declined to find that 
new and material evidence was received to reopen the 
previously denied claim for service connection for a 
neuropsychiatric disorder is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2007).

2.  A neck disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim to reopen the previously denied claim for 
service connection for a neuropyschiatric disorder, and his 
claim for service connection for a neck disorder are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  As set forth herein, no additional notice 
or development is indicated in the appellant's claims. 

In a September 2004 letter, issued prior to the February 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran was notified of the evidence and 
information necessary to reopen the claim for service 
connection for a neuropsychiatric disorder in the September 
2004 letter.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	New and Material Evidence

In an unappealed July 1993 rating decision, the RO, in 
pertinent part, denied the veteran's claim for service 
connection for a neuropsychiatric disorder.  The RO 
determined that there was no evidence of treatment in service 
for a neuropsychiatric disorder or within one year of 
discharge and no evidence of a currently diagnosed 
neurospychiatric disorder related to service.  The appellant 
did not perfect an appeal of the RO's action, and it 
therefore was final.

The evidence of record at the time of the July 1993 RO 
decision that denied the veteran's claim for service 
connection for a neuropsychiatric disorder included the 
veteran's service medical records.  Service medical records 
reflect the veteran's hospitalization and treatment for 
injuries, including a fractured pelvis and lacerations of the 
forehead, sustained in a September 1978 motor vehicle 
accident, but are not referable to complaints or diagnosis 
of, or treatment for, loss of consciousness, a brain injury, 
or a psychiatric disorder. 

The clinic records show that in November 1978, the veteran 
was seen in the emergency room with complaints of a stiff 
neck and headache.  Neurological signs were good and there 
was edema on the right side of the skull.  The assessment was 
head trauma with no further treatment required.  When 
examined in August 1980, in conjunction with his potential 
discharge, neither a psychiatric or neurological abnormality 
was found and the examiner noted the veteran's head injury in 
the September 1978 car accident.

Post service, VA hospitalized the veteran from October to 
November 1986 for treatment of alcohol dependence.  The 
medical records indicate that he had a serious problem with 
alcohol and drugs since age 15.

VA outpatient medical records, dated from November 1986 to 
May 1993, indicate that the veteran was treated for 
complaints of sexual dysfunction, depression, anxiety, anger, 
and impulsivity.

In a February 1992 and February 1993 signed statements, a VA 
physician said that the veteran said his emotional 
difficulties and alcohol and substance abuse started after 
his automobile accident.  She said he was treated for a 
bipolar condition.

VA hospitalized the veteran in December 1992 for treatment of 
an organic personality disorder and poly substance abuse.  It 
was noted that he used alcohol and drugs prior to admission 
and had a history of drinking alcohol since age 15.  The 
discharge summary indicates that the veteran claimed he was 
unconscious for 45 days after his 1978 accident although his 
wife said he was merely groggy and did not lose 
consciousness.  The veteran complained of poor memory and 
blackouts and results of neuropsychological tests indicated 
mild organicity, thought more than likely a residue of the 
veteran's childhood deficit disorder.

The January and April 1995 rating decisions confirmed and 
continued the RO's denial on the basis that the additional 
medical evidence, including February 1992 and February 1993 
letters from the VA physician noted above includes a 
diagnosis of bipolar disorder, but no evidence of treatment 
for a psychiatric disorder in service and no competent and 
probative medical opinion relating it to service.  The 
veteran was notified in writing of the RO's action but did 
not appeal.

An April 1996 rating decision continued to decline to reopen 
the previously denied claim for service connection for a 
neuropsychiatric disorder on the basis that the additional 
medical evidence that included a December 1995 signed 
statement from two VA medical providers indicating the 
veteran's treatment in the VA mental health clinic since 1986 
and that he had affective organic brain syndrome treated with 
prescribed medications.  It was noted that the veteran said 
his psychiatric symtoms began after a loss of consciousness 
in 1978 after a motor vehicle accident in service and that 
his alcohol use became problematic after the accident.  The 
statement includes references to a December 1992 radiology 
report of a magnetic resonance image (MRI) of the veteran's 
brain.  The RO said the evidence showed the veteran's 
condition existed many years after service, without evidence 
of treatment for a psychiatric disorder in service.  The 
veteran was notified in writing of the RO's decision and did 
not appeal and the determination became final.

The April 1996 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1996 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In this case, an application to reopen the appellant's 
previously denied claim was received by the RO in August 
2004.  The evidence added to the record since the April 1996 
rating that declined to find that new and material evidence 
was submitted to reopen the previously denied claim for 
service connection for a neuropsychiatric disorder includes 
VA medical records and examination reports, dated from 
October 2000 to February 2005, and the veteran's written 
statements in support of his claims.

VA outpatient records dated in September 2003 indicate that a 
psychiatrist noted that the veteran had a bipolar disorder.  
When seen in the VA pain management clinic in March 2004, a 
past medical history of bipolar depression was noted.  It was 
also noted that the veteran gave a history of a head injury 
in service and that he had a seizure disorder.  He also said 
he was borderline schizophrenic and bipolar.

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to show no more than ongoing 
treatment for psychiatric disorders.  It does not correct the 
deficits in the evidence at the time of the RO's decision in 
April 1996, nor does it otherwise raise a reasonable 
possibility of substantiating the claim.  Indeed, the record 
remains negative for any competent medical evidence of the 
claimed neuropsychiatric disorder in service or of a nexus 
between the veteran's service and his current psychiatric 
disorder.

Consequently, the Board finds that the evidence received 
since the April 1996 RO decision that declined to reopen the 
veteran's previously denied claim for service connection for 
a neuropsychiatric disorder is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim to warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the April 1996 RO decision that 
declined reopen the previously denied claim for service 
connection for a neuropsychiatric disorder is not new and 
material, it follows that the claim for service connection 
for a neuropsychiatric disorder may not be reopened.

III. Service Connection for a Neck Disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the veteran sustained injuries in a motor vehicle 
accident in September 1978.  When seen in the emergency room 
in September 1978, the veteran's neck was mobile with 
difficulty.  In November 1978, he was seen in the emergency 
room with complaints of a stiff neck and headache.  
Neurological signs were good.  The assessment was head trauma 
with no further treatment required.  

Results of x-rays of the veteran's cervical spine performed 
in August 1980 were reported as essentially normal.  When 
examined in August 1980, prior to separation from service, a 
neck abnormality was not found.

Post service, a March 1981 VA examination report is not 
referable to complaints or diagnosis of a neck disorder.

VA medical records, dated from October 2000 to February 2005, 
include the veteran's complaints of neck pain.  When seen in 
the VA pain management clinic in March 2004, it was noted 
that, in October 2003, a physician said that the veteran was 
treated for chronic pain due to reflex sympathetic dystrophy 
of the lower extremities, chronic pain due to musculoskeletal 
degeneration of the left knee, chronic osteoarthritis, and 
significant degeneration of the cervical spine.  The March 
2004 clinical assessment of the pain management medical 
provider was neck pain.

The veteran has contended that service connection should be 
granted for a neck disorder.  Although the evidence shows 
that the veteran currently has degeneration of the cervical 
spine, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his cervical spine was normal on separation from service 
and the first post service evidence of record of degeneration 
of the cervical spine is from 2003, more than 23 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
degeneration of the cervical spine to service or any incident 
of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed neck disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed neck disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a neck disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
neck disorder is not warranted.

ORDER

The veteran's application to reopen his previously denied 
claim for entitlement to service connection for a 
neuropsychiatric disorder is denied.

Service connection for a neck disorder is denied.


REMAND

The veteran also seeks service connection for a back 
disorder.  In March 2005, along with his notice of 
disagreement (NOD), the veteran submitted a September 2004 
private medical report of results of a magnetic resonance 
image (MRI) of his lumbar spine.  He did not waive initial RO 
review of this evidence.  While the July 2005 statement of 
the case shows that the RO received the veteran's NOD, there 
is no indication that the RO reviewed the new medical 
evidence.  As such, a supplemental statement of the case must 
be issued (SSOC).

As well, service medical records reflect the veteran's 
repeated complaints of back pain, radicular symtoms into his 
right leg, and tenderness in the sacroiliac joint, following 
his September 1978 accident and treatment for a fractured 
pelvis, although results of the August 1980 x-rays showed a 
normal lumbosacral and thoracic spine.  The March 2004 VA 
pain clinic management record indicates that the veteran said 
he had six motor vehicle accidents in the last year due to 
difficulty driving because of his prescribed medications.  
The September 2004 MRI report includes an impression of disc 
protrusions at L2-3 and L3-4 with resultant impingement.  

Given the veteran's complaints in service and the current 
clinical findings, the Board is of the opinion that he should 
be afforded a VA examination to determine the etiology of any 
currently diagnosed back disorder found to be present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical record regarding the 
veteran's treatment for the period 
from February 2005 to the present, 
and any additional private medical 
records identified by him.  If any 
records are unavailable, a note to 
that effect should be placed in the 
claims file, and the veteran and his 
representative so advised in 
writing.

2.  Then, the veteran should be 
scheduled for appropriate VA medical 
examination, e.g., orthopedic, 
performed by a physician, to 
determine the etiology of any 
currently diagnosed back disorder 
found to be present.  The veteran's 
medical records, particularly his 
service medical records, should be 
reviewed by the examiner prior to 
examination.  A complete history of 
the claimed disorder should be 
obtained from the veteran, including 
all post service intercurrent 
injuries.  All indicated tests and 
studies should be conducted and all 
clinical findings should be reported 
in detail.  The examiner is 
requested to address the following 
questions.

a.  The examiner is requested 
to provide an opinion 
concerning the etiology of any 
diagnosed back disorder found 
to be present, to include 
whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) 
that any such disorder noted 
was caused by military service, 
noting the findings recorded in 
the September 1978 and 
subsequent service medical 
records (reflecting treatment 
for a fractured pelvis and 
clinical complaints of lower 
back pain, tenderness, and 
radicular symtoms), or whether 
such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

b.  A rationale should be 
provided for all opinions 
expressed.  The veteran's 
claims files should be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

3.  Thereafter, the AMC/RO should 
readjudicate the veteran's claim for 
service connection for a back 
disorder.  If the benefits sought 
remain denied, the AMC/RO should 
furnish the veteran and his 
representative with a SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the July 
2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


